 1   GARMAN TURNER GORDON LLP
     Eric R. Olsen, Nevada Bar No. 3127
 2   650 White Drive, Suite 100
     Las Vegas, Nevada 89119
 3
     Telephone: (725) 777-3000
 4   Facsimile: (725) 777-3112
     Email:       eolsen@gtg.legal
 5
     Attorneys for Plaintiff
 6   Atturo Tire Corp.
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA

 9    ATTURO TIRE CORP.,                                    Case No. 2:19-cv-00198-JCM-VCF
10                                   Plaintiff,             STIPULATION TO POSTPONE
11                                                          MARCH 30, 2020 SETTLEMENT
      v.                                                    CONFERENCE WITH MAGISTRATE
12                                                          JUDGE DUE TO COVID-19 STATE OF
      MAX-TRAC TIRE CO., INC. d/b/a MICKEY                  EMERGENCY
13    THOMPSON TIRES & WHEELS,
14                                   Defendant.
15

16

17          Plaintiff Atturo Tire Corp. and Defendant Max-Trac Tire Co., Inc. d/b/a Mickey Thompson
18   Tires & Wheels (collectively, the “Parties”) hereby stipulate to postpone their March 30, 2020
19   settlement conference with Magistrate Judge Cam Ferenbach due to the coronavirus (COVID-19)
20   public health emergency in Nevada and other states where the Parties’ counsel and client
21   representatives are located. See ECF No. 56.
22          In support of this Stipulation, the Parties state as follows:
23          1.      On February 21, 2020, this Court granted the Parties’ Stipulation to Schedule
24   Settlement Conference with Magistrate Judge and set this case for an in-person settlement conference
25   before Magistrate Judge Cam Ferenbach at 10 a.m. on Monday, March 30, 2020, with settlement
26   conference statements to be delivered to chambers by 4 p.m. on March 23, 2020. See ECF No. 56.
27

28
 1           2.       The Court’s Order directs that, for the duration of the settlement conference, “ All

 2   principal counsel of record who will be participating in the trial and who have full authority to settle

 3   this case . . . must be present,” along with each Party’s “officer or representative with binding authority

 4   to settle this matter up to the full amount of the claim or most recent demand.” Id.

 5           3.      Plaintiff had made arrangements for its lead counsel, Brian C. Bianco, and for its

 6   President, Michael Mathis, to appear for the settlement conference in person. Both are located in

 7   Illinois, where, like Nevada, the governor has declared a state of emergency due to COVID-19.

 8           4.      Defendant had made arrangements for Nicole Schwieterman to serve as its authorized

 9   representative and appear for the settlement conference in person. Ms. Schwieterman is located in

10   Ohio, where the governor also has declared a state of emergency due to COVID-19.

11           5.      In light of the recent, increasing threat of COVID-19, the Parties hereby stipulate to

12   postpone the March 30, 2020 settlement conference, as well as the March 23, 2020 submission

13   deadline of their position statements.

14           6.      The Parties agree that it would be most productive to conduct this settlement

15   conference in-person and, by April 24, 2020, will jointly propose three alternative dates to the Court.

16           7.      In light of this Stipulation, Defendant withdraws as moot its March 13, 2020 motion

17   requesting that its client representative appear telephonically at the March 30, 2020 settlement

18   conference. See ECF No. 57.

19

20   [SIGNATURES ON NEXT PAGE]

21

22

23

24

25

26

27

28


                                                         2
 1          Jointly and respectfully submitted this 13th day of March 2020.

 2

 3   /s/     Brian C. Bianco                             /s/   Meng Zhong
     Eric R. Olsen, Nevada Bar No. 3127                  Michael J. McCue, Nevada Bar No. 6055
 4   GARMAN TURNER GORDON LLP                            Meng Zhong, Nevada Bar No. 12145
     650 White Drive, Suite 100                          LEWIS ROCA ROTHGERBER CHRISTIE LLP
 5
     Las Vegas, Nevada 89119                             3993 Howard Hughes Pkwy, Suite 600
 6   Telephone: (725) 777-3000                           Las Vegas, Nevada 89169
     Facsimile: (725) 777-3112                           Telephone:   (702) 949-8200
 7   eolsen@gtg.legal                                    Facsimile:   (702) 949-8398
                                                         mccue@lrrc.com
 8   Brian C. Bianco (admitted pro hac vice)             mzhong@lrrc.com
     Julia R. Lissner (admitted pro hac vice)
 9
     AKERMAN LLP                                         Attorneys for Defendant Max-Trac Tire
10   71 South Wacker Drive, 46th Floor                   Co., d/b/a Mickey Thompson Tires &
     Chicago, Illinois 60606                             Wheels
11   Telephone:     (312) 634-5700
     Facsimile:     (312) 424-1905
12   brian.bianco@akerman.com
13   julia.lissner@akerman.com

14   Attorneys for Plaintiff Atturo Tire Corp.

15

16

17   Pursuant to the foregoing, IT IS SO ORDERED.

18   DATED this 13th day of March, 2020.

19   _______________________________________
     UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28


                                                    3
 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that a copy of the foregoing document was served upon all counsel of

 3   record via the Court’s CM/ECF system on March 13, 2020.

 4

 5                                                   /s/     Brian C. Bianco
                                                     Brian C. Bianco (admitted pro hac vice)
 6                                                   AKERMAN LLP
                                                     71 South Wacker Drive, 46th Floor
 7
                                                     Chicago, Illinois 60606
 8                                                   Telephone:     (312) 634-5700
                                                     Facsimile:     (312) 424-1905
 9                                                   brian.bianco@akerman.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 4
